Citation Nr: 1452802	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  09-20 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as secondary to the service-connected diabetes mellitus, type II, the service-connected posttraumatic stress disorder (PTSD), and the service-connected coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to February 1971.  He served in the Republic of Vietnam from June 1969 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran filed a Notice of Disagreement (NOD) in October 2008.  The RO issued a Statement of the Case (SOC) in May 2009.  In June 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In June 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in Newark, New Jersey.  A transcript of that hearing is on file. 

In October 2011 and January 2013, the Board remanded the matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The claim has been returned to the Board.

Following the most recent readjudication of this claim in the October 2013 Supplemental SOC (SSOC), additional evidence was added to the record.  This evidence was not reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  However, the Veteran waived his right to have the AOJ initially consider this evidence in a statement dated in August 2014.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 

FINDING OF FACT

The Veteran's current sleep apnea was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to be caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Service connection for sleep apnea, claimed as secondary to the service-connected diabetes mellitus, type II, the service-connected PTSD, and the service-connected CAD, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  


I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in July 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The July 2008 letter also informed the Veteran of the requirements for establishing service connection on a secondary theory of entitlement.  A letter dated in March 2010 provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The July 2008 letter was provided prior to the initial RO adjudication of his claim.  

The Board notes that the March 2010 duty-to-assist letter was not provided before the initial RO adjudication of his claim in October 2008.  However, after he was provided the letter, the claim was then readjudicated in the September 2012, April 2013, July 2013, and October 2013 SSOCs based on any additional evidence received in response to that additional notice.  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claim, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim, including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claim.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in August 2008, November 2011, and September 2013, the results of which have been included in the claims file for review.  The November 2011 and September 2013 examinations involved reviews of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  VA addendum medical opinions were also obtained in September 2008, January 2012, August 2012, March 2013, and October 2013.  These VA medical opinions involved reviews of the Veteran's claims file and were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board notes that while VA examinations have been conducted, a medical opinion on the issue of direct service connection has not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran did not have sleep apnea during service and does not reflect competent evidence showing a nexus between service and the disorder at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As service and post-service treatment records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds no basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case for the issue of direct service connection.
Furthermore, the Veteran was afforded a Board hearing in June 2011.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2014); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issue as stated on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the National Association of County Veterans Service Officers.  The VLJ and representative asked the Veteran questions regarding the element of the claim that was lacking to substantiate the claim for benefits (i.e., a nexus between the Veteran's current sleep apnea and his active military service and/or his service-connected disabilities).  The representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its October 2011 and January 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  These remands included scheduling the Veteran for additional VA examinations and medical opinions, which he had in November 2011, January 2012, August 2012, March 2013, September 2013, and October 2013.  The remands also directed the AMC to obtain the Veteran's recent VA and private treatment records, which were obtained and associated with the claims file.  Finally, the remands included readjudicating the claim, which was accomplished in the September 2012, April 2013, July 2013, and October 2013 SSOCs.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for sleep apnea, claimed as secondary to the service-connected diabetes mellitus, type II, the service-connected PTSD, and the service-connected CAD.

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examinations in August 2008 and November 2011, the Veteran was diagnosed with obstructive sleep apnea.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of the disorder.  The records reveal no complaints of or treatment for obstructive sleep apnea or its associated symptoms.  The Veteran's active military service ended in February 1971.  

The first post-service relevant complaint of obstructive sleep apnea was in October 2003 (as shown by a July 2008 letter in which the Veteran's private medical provider stated that the Veteran was first diagnosed with obstructive sleep apnea in October 2003).  Again, the Veteran's active duty ended in 1971.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  There is no positive medical nexus evidence in the claims file.  As previously stated, a VA examination is not necessary in this case.  The treatment records do not provide any supporting evidence.  

Furthermore, the Veteran is not entitled to direct service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnosis of obstructive sleep apnea is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2014); 38 C.F.R. § 3.307(a), 3.309(a) (2014); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

For all of these reasons, service connection on a direct basis is not warranted for obstructive sleep apnea.

The Veteran also seeks service connection for sleep apnea, as secondary to his already service-connected PTSD, Type II diabetes mellitus, and CAD.

As noted above, the first element of secondary service connection requires evidence of a current disorder and the Veteran has satisfied this element.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for PTSD, Type II diabetes mellitus, and CAD.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  

In this regard, the Board notes that at the June 2011 Board hearing, the Veteran testified that he had submitted a copy of a rating decision pertaining to another veteran because the other veteran had the very same disabilities that the Veteran (in this case) now has.  Further, that other veteran had been service-connected for sleep apnea.  At the hearing the Veteran submitted copies of several articles downloaded from the Internet concerning a connection between diabetes and sleep apnea.  The information from the Internet that he had obtained indicated that having diabetes increased the likelihood of developing sleep apnea and that one in three diabetics also suffered from sleep apnea.  He also summarized the contents of other articles from the Internet which he submitted into evidence and discussed the findings in the rating action concerning another veteran.  The undersigned VLJ at the hearing explained to the Veteran that the matter addressed in the rating decision pertaining to another veteran did not have precedent value and further observed that this particular rating decision indicated that in that case there had been a favorable medical opinion.  The Veteran affirmed that while the rating decision of another veteran did not have precedential value, it was offered for its persuasive value that the medical opinion in that case established, as a medical principle, that there can be a connection between diabetes and sleep apnea. 

Based on this lay testimony and Internet articles, the Veteran was afforded several VA examinations and medical opinions.  However, the only medical nexus opinions of record on the issue of secondary service connection are negative.  

Specifically, on VA examination in August 2008, the Veteran's claim file was not reviewed.  His history of treatment for sleep apnea was reported.  His symptoms had started a few years ago.  Moderately severe obstructive sleep apnea was diagnosed in October 2003.  It was noted that he had diabetes.  The diagnosis was obstructive sleep apnea. 

In a VA addendum medical opinion in September 2008, the VA examiner reported that the claim file had been reviewed and stated that "[i]t is not known that diabetes Mellitus [sic] can cause - sleep apnoes [sic].  Patient's sleep apnoea [sic] is not secondary to veteran's Diabetes Mellitus Type II."

In accordance with the Board's remand directives, the Veteran was afforded another VA examination in November 2011.  Following a physical examination of the Veteran and a review of the claims file, to include information that the Veteran brought with him to the examination concerning diabetes and sleep apnea, the VA examiner determined that it is less likely as not that the Veteran's current diabetes is "linked to cause" the Veteran's obstructive sleep apnea.  The examiner reasoned that there is no controlled study or data yet about diabetes and a direct connection with sleep apnea.  The examiner stated that diabetes can cause obesity and can thus indirectly cause obstructive sleep apnea.  However, the examiner indicated that it is not clear that the Veteran's Type II diabetes mellitus is causing obesity which is then causing obstructive sleep apnea.  Therefore, the VA examiner provided a negative nexus opinion.  

In January 2012, the November 2011 VA examiner provided an addendum medical opinion following another review of the claims file.  The examiner opined that, "As there is no causal relationship with PTSD and sleep apnea and PTSD does not cause any sleep apnea-it is not caused by PTSD.  As there is no direct relationship between coronary artery disease and sleep apnea (no controlled study) - it is less likely as not [the Veteran's] current sleep apnea is caused by or relevant to coronary artery disease."  

In August 2012, the November 2011 VA examiner provided another addendum medical opinion following another review of the claims file.  The examiner determined that diabetes mellitus and PTSD have no direct relationship or correlation on sleep apnea.  The examiner reasoned that diabetes mellitus is a medical condition and metabolic disorder, and the PTSD is a psychiatric disorder.  There is no controlled data available regarding a causal relationship between Type II diabetes mellitus and PTSD and sleep apnea (an intermittent obstruction of the upper airway).  Thus, the VA examiner found that it is less likely as not that the Veteran's sleep apnea is caused by or related to diabetes mellitus and PTSD.  The examiner added that there is also no controlled data available regarding sleep apnea being aggravated by or worsened beyond the normal progression of the disease process, so it is less likely as not that the Veteran's current sleep apnea is worsened or aggravated by the normal progression of the disease process related to diabetes mellitus or PTSD.

In accordance with the Board's remand directives, an addendum VA medical opinion was obtained in March 2013 by a VA psychiatrist.  The VA psychiatrist stated that the medical opinion would be limited primarily to the nexus opinion regarding PTSD in connection with sleep apnea.  The VA examiner stated that he had no specific expertise in sleep apnea, coronary artery disease, or diabetes.  Therefore, for a complete nexus opinion, this addendum is more properly referred to a pulmonologist sleep doctor or other specialist in sleep apnea, as well as perhaps additional opinions provided by a cardiologist and endocrinologist.  The March 2013 VA examiner stated that it is well-established that insomnia and problems with sleep are experienced by those suffering from PTSD.  The examiner indicated that the Veteran does have sleep impairment, including nightmares and interrupted sleep, related to PTSD.  However, "insomnia and sleep problems themselves are not directly."  Therefore, a diagnosis of sleep apnea must be made on a separate basis from a sleep study.  The examiner indicated that the symptoms of insomnia can often overlap and co-occur with the symptoms of sleep apnea.

Following a review of the Veteran's claims file, the March 2013 VA examiner concluded that he was not qualified to render an expert medical opinion regarding the connection between the Veteran's sleep apnea and coronary artery disease.  The examiner stated that a cardiologist or sleep doctor's opinion should be sought.  

Regarding PTSD causing sleep apnea, the March 2013 VA examiner, following a review of the Veteran's claims file, found that there is no direct evidence linking PTSD to causing sleep apnea.  The examiner indicated that both disorders have similar symptoms related to insomnia, and therefore, one may masquerade as the other.  It is also entirely possible for a person to have a diagnosis of sleep apnea that causes insomnia as well as the diagnosis of PTSD that causes additional insomnia.  However, the examiner stated that at this point, the state of the medical knowledge is that while a correlation may exist between PTSD and sleep apnea, there is no direct evidence linking PTSD to causing sleep apnea.  In reviewing the information found on the Internet from which the Veteran submitted into evidence, the examiner added that additional information from popular and lay persons' understanding of PTSD does link PTSD and sleep apnea often in the same sentence.  Additionally, much evidence was found on the Internet specifically related to the Veteran's claims of benefits also correlating sleep apnea with PTSD.  However, in reviewing the professional literature through "PubMed" from the National Institutes of Health, as well as "UpToDate.com" (a respected source of expert medical review articles), there is no evidence in our current medical knowledge linking PTSD to causing sleep apnea.  However, the examiner pointed out that there are some studies showing a correlation and higher incidents of sleep apnea among those diagnosed with PTSD.  Therefore, based on the aforementioned evidence, the March 2013 VA psychiatrist found that it is less likely as not that the Veteran's currently diagnosed sleep apnea was caused by his PTSD.

Regarding whether the Veteran's currently diagnosed sleep apnea was aggravated or permanently worsened beyond the natural progression by PTSD, the March 2013 VA examiner stated that it would be important to know what the actual etiological factors that the pulmonologist or sleep doctor felt were important in the physical causation of the Veteran's sleep apnea.  While it is much more likely than not that the Veteran's symptoms of insomnia or poor sleep are caused by and aggravated by his PTSD, it is not clear that there is any "nexus causation of aggravation between PTSD and sleep apnea specifically."  In order to find such a nexus that the secondary effects of his PTSD might have worsened his coronary artery disease or diabetes, weight, or other factors that might contribute to his PTSD, additional information would need to be known.  Therefore, for a nexus opinion regarding aggravation of sleep apnea by a cluster of factors, the March 2013 VA examiner stated that the opinion would need to be rendered by a sleep specialist or someone with more expertise in sleep apnea.  However, the VA examiner added that, on the basis of the Veteran's record and the known medical knowledge, he could find no evidence to suggest that PTSD alone has been a cause of aggravating the Veteran's currently diagnosed sleep apnea.  The examiner stated that, to be clear, this is not to say that many of the Veteran's problems with sleep and insomnia, which are well-established symptoms of PTSD, have not occurred.  Furthermore, the examiner found that "it is likely that given that many of the symptoms of sleep apnea overlap with insomnia cause by PTSD that the sleep difficulties experienced by this Veteran from his PTSD may also appear to qualify for the diagnosis of sleep apnea."  However, the disorder of sleep apnea is separate from the ordinary insomnia caused by PTSD.  Therefore, any nexus opinion regarding a direct aggravation or nexus aggravation of the Veteran's PTSD on sleep apnea should be undertaken by qualified sleep specialists.

Regarding quantification of the degree of aggravation or the degree to which PTSD contributes to sleep problems versus the degree to which the Veteran's sleep apnea contributes to his sleep problems, the March 2013 VA examiner stated that he was unable to render an opinion without resort to mere speculation.  The examiner stated that in order to address this question, an examiner would need to know the extent to which the Veteran's problems with sleep improve or worsen with both improved treatment of PTSD, as well as worsening of PTSD symptoms in conjunction with his changes in either improving or worsening of sleep related to his treatment for sleep apnea.

In summary, the March 2013 VA examiner determined that "it is my medical opinion to a reasonable degree of medical certainty" that the Veteran's diagnosed sleep apnea was less likely than not caused by his service-connected PTSD.  It is also less likely than not that his diagnosed sleep apnea was aggravated by PTSD alone.  However, regarding a nexus opinion among PTSD, diabetes, and coronary artery disease acting in concert, the examiner stated that this question could not be resolved without resort to mere speculation as the examiner did not have the requisite expertise in sleep apnea and sleep disorders to form this opinion.  Therefore, a nexus opinion regarding aggravation by these multiple factors as well as causation by the other factors such as diabetes and coronary artery disease should be rendered by a sleep specialist.  Additionally, I am also unable to quantify any degree of aggravation at this time.  The Veteran's severe PTSD is more likely than not to be the direct cause of his sleep impairment.  However, the current state of medical knowledge does not indicate that these sleep impairments are directly related to sleep apnea, but rather instead are related to insomnia caused by PTSD."

In June 2013, the Veteran's claims file was reviewed by a board certified sleep medicine physician at the Philadelphia, Pennsylvania, VA Medical Center.  The VA physician noted that the Veteran has obstructive sleep apnea and PTSD, but determined that PTSD does not cause obstructive sleep apnea.  

The Veteran was then afforded another VA examination in September 2013.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner opined that the Veteran's current sleep apnea is not caused by or due to his PTSD.  The examiner reasoned that there is no evidence-based medical literature that she is aware of that suggests PTSD can cause sleep apnea.  The examiner also pointed out that in June 2013, a board certified sleep medicine physician at the VA Sleep Center reviewed the evidence and found that PTSD does not cause obstructive sleep apnea.

The September 2013 VA examiner then provided an addendum medical opinion that same month following another review of the claims file.  The examiner added that sleep apnea and PTSD are different etiologies, based on her review of the medical evidence-based literature.  Sleep apnea is a condition characterized by partial or complete upper airway obstruction during sleep.  Apnea is cessation of spontaneous respirations.  PTSD is a mental health condition that is triggered by a terrifying event.  Based on the above, the VA examiner determined that sleep apnea is not caused by PTSD.  The examiner stated that if adjudication needs further clarification, then the Veteran should be referred to a certified board psychiatrist and pulmonologist.

A VA addendum medical opinion was obtained in October 2013.  The VA examiner stated that he had studied epidemiology and statistics as part of his training for a
master's degree in public health.  Following a review of the claims file, the VA examiner found that it is less likely than not that the Veteran's currently diagnosed sleep apnea was aggravated by his service-connected coronary artery disease.  The examiner reasoned that there is no evidence in his review of the expert medical literature that sleep apnea is aggravated by coronary artery disease.  The examiner also determined that it is less likely than not that the Veteran's currently diagnosed sleep apnea was caused by his service-connected PTSD, Type II diabetes mellitus, and coronary artery disease, acting together in concert.  The October 2013  VA examiner reasoned that there is no evidence in his review of the expert medical literature that sleep apnea is caused by PTSD, Type II diabetes mellitus, and coronary artery disease, acting together in concert.  The examiner further opined that it is less likely than not that the Veteran's currently diagnosed sleep apnea was aggravated (permanently worsened beyond the normal progression) by his service-connected PTSD, Type II diabetes mellitus, and coronary artery disease, acting together in concert.  The examiner reasoned that there is no evidence in his review of the expert medical literature that sleep apnea is aggravated by PTSD, Type II diabetes mellitus, and coronary artery disease acting together in concert.  The examiner added that he reviewed the information contained in the articles from the Internet which the Veteran submitted into evidence and discussed them with the relevant specialists.  The examiner indicated that this submitted information does not change his opinion or the relevant specialists' opinions.

In forming his medical opinion, the October 2013 VA examiner reviewed the information from the Internet which the Veteran has submitted into evidence, plus the Rating Decision in the claims file of an unnamed veteran dated in January 2008.  The examiner stated that none of these submissions contain information that changes any of the opinions stated in this report for one or all of the following three reasons:  (1) They refer to studies of associations rather than causal relationships; (2) The internet source misinterprets the study that is quoted; and, (3) They provide opinions unsupported by scientific evidence.  

The October 2013 VA examiner indicated that the first Internet article submitted by the Veteran is from Vetshome.com entitled "Secondary Conditions from Diabetes You Can Claim due to Agent Orange."  On the fifth page of this article, there is a headline that states, "Study Demonstrates Clear Inverse Relationship between Obstructive Sleep Apnea (OSA) and Diabetes."  The study is then described in some detail.  However, despite the implications of the headline, the study does not in fact claim that diabetes causes obstructive sleep apnea.  Instead, it assesses precisely the opposite - the effect of sleep apnea on preexisting diabetes.  The study indicates that diabetics who have obstructive sleep apnea have worse diabetic control, which is the "inverse relationship" involved.  The editor of Vetshome.com quotes this conclusion correctly on page 6 of the submitted document ("More severe obstructive sleep apnea was associated with poorer glucose control"), but then completely misunderstands and/or misstates what it means.  The examiner stated that this study was done on a population of known diabetics to see how many of them had obstructive sleep apnea and to see what impact the obstructive sleep apnea had on their diabetic control.  It did not ask whether diabetes causes obstructive sleep apnea.  The examiner stated that he read the original study ("Impact of Untreated Obstructive Sleep Apnea on Glucose Control in Type 2 Diabetes," Am J Respir Crit Care Med 2010 March 1 181:507-13).  The authors (Renee S. Aronsohn et al) recruited 60 diabetics to see how many had obstructive sleep apnea and what effect the severity of the obstructive sleep apnea had on the diabetes.  The examiner stated that the conclusion that this study demonstrates that obstructive sleep apnea is a "Secondary Condition from Diabetes" is completely unwarranted.

Regarding the rating decision of an unnamed veteran dated in January 2008, the October 2013 VA examiner noted that a portion of the decision was highlighted - "The examiner reported that there have[sic] been an increased incidence of sleep apnea in the diabetic population with upwards of one third of the population having
sleep apnea.  Therefore, it is at least as likely as not that your obstructive sleep apnea is related to your service connected diabetes mellitus type II."  The October 2013 VA examiner stated that the data quoted above regarding a connection between sleep apnea and diabetes describes an association between two conditions that is typically obtained in a population study.  It says nothing about whether diabetes causes sleep apnea.  Obstructive sleep apnea and Type II diabetes mellitus may occur at the same time but that does not mean that one causes the other.  Causality cannot automatically be inferred from an epidemiologic association. There is no evidence from this data about association that suggests a 50 percent
or greater probability that sleep apnea is proximately due to diabetes or aggravated by diabetes.

Regarding another Internet article titled "Everyday Health" and submitted by the Veteran, the October 2013 VA examiner stated that "Everyday Health" is not a peer-reviewed journal.  It does not reference any data from a peer-reviewed journal.  It states associations without any attribution for the statements.  The author is listed by "Everyday Health's" website (accessed 10/15/13) as "a freelance writer and editor based in the Charlottesville, Va., area.  She has a doctorate in virology."  The author says "there appears to a connection between insulin resistance, obesity, and sleep apnea."  The VA examiner indicated that "there appears" is not statistically conclusive evidence, nor does it address the question of whether diabetes causes sleep apnea.  It is speculation.  The author has no documented expertise in sleep apnea or diabetes.  The examiner stated that this reference does not meet the criteria for evidence-based medicine.

Regarding the Internet article submitted by the Veteran titled "Sleep Apnea and Diabetes - a Lethal Combination" from a website "sleep-disorders-gone," the October 2013 VA examiner stated that this article mentions the Aronsohn study
discussed above and also references multiple epidemiologic studies documenting an association between the presence of diabetes and obstructive sleep apnea.  However, again, these are epidemiologic studies.  As noted above, an association between two conditions does not mean that one causes the other.

The October 2013 VA examiner added that, in general, current expert opinion indicates that conclusions regarding the causal relationship of particular exposures or conditions to specific medical disorders should be governed by evidence-based medicine that meets statistical criteria.  In evaluating data, one must be careful to differentiate causality from association.  Two conditions may occur at the same time, but it does not mean that one causes the other.  For example, large population studies may show an association between hypertension and arthritis.  The association is straightforward:  both increase with aging.  This does not mean that one causes the other, and there is no evidence in the medical literature that one causes the other.  VA utilizes a statistical criterion for examiners to rate the likelihood that there is a causal connection between two events.  Depending on the question asked, the criterion is that there must be a 50 percent or greater probability that the claimed condition either is caused by an in-service injury, event, or illness; or that the claimed condition was aggravated (permanently worsened beyond the normal progression) by a service-connected disability.  In regard to the medical literature, expert opinion in peer reviewed journals is considered to be more reliable than information from other sources.

The October 2013 VA examiner indicated that the Philadelphia VA Medical Center Board Certified Endocrinologist, Cardiologist, and Sleep Apnea specialists all concurred with his medical opinion.  The examiner stated that these three specialists all fully agree with what the examiner wrote in this report.   The VA examiner indicated that the board-certified sleep specialist is the best person to render an expert opinion and wrote the three opinions dated in June 2013 and October 2013.  The examiner stated that he and the other specialists all agree that the sleep specialist is the best person to render an expert opinion.  The examiner reported that he concurs with the sleep specialist's medical opinions.  

In October 2013, a board-certified cardiologist on the staff of the Philadelphia VA Medical Center and an endocrinology VA staff physician both made statements indicating that they fully concur with the above opinions of the October 2013 VA examiner.

In October 2013, the June 2013 VA examiner added the following statement, "I am a board-certified Sleep specialist on the staff of the Philadelphia VA Medical Center and I fully concur with the opinions attributed to me by [the VA examiner] in his 10/17/13 report to which this statement is addended."  The board-certified sleep medicine physician also added, that in her professional opinion, the Veteran's currently diagnosed obstructive sleep apnea is less likely than not caused by his service-connected PTSD, diabetes mellitus type II, and coronary artery disease,  acting together in concert.  The physician reasoned that as an expert in sleep medicine, she is familiar with the literature of sleep medicine, and this combination of conditions acting in concert does not cause sleep apnea.

The VA examiners (particularly the October 2013 VA examiner) reviewed the STRs, the Internet articles and rating decision submitted by the Veteran, and the relevant medical literature in forming their medical opinions.  The examiners provided medical opinions that are supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The VA and private treatment records do not provide contrary evidence.  As such, service connection on a secondary basis is not warranted.

In reaching this decision, the Board has considered the Veteran's lay statements and Internet articles and a rating decision submitted in support of his claim.  Specifically, at the June 2011 Board hearing, the Veteran testified that VA and outside medical personnel had determined that the Veteran had sleep apnea.  He now used a sleep apnea machine to help him sleep.  The Veteran testified that he was first diagnosed with sleep apnea in 2003 by an independent physician.  His wife had complained that during his sleep his snored and sometimes stopped breathing.  He had been dealing with "sugar" (diabetes) issues since 1985.  The information from the Internet that he had obtained indicated that having diabetes increased the likelihood of developing sleep apnea and that one in three diabetics also suffered from sleep apnea. 

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, the Veteran is competent to report that he had sleep problems during his active military service, which resulted in his current obstructive sleep apnea.  However, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's lay statements and the Internet articles submitted by him concerning the etiology of his obstructive sleep apnea to be credible, since his STRs make no reference to any sleep problems and since the Veteran was first diagnosed with obstructive sleep apnea in 2003, more than thirty years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show obstructive sleep apnea during his active military service and until over three decades after his separation from the active duty in 1971.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for obstructive sleep apnea.  

Regarding secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the obstructive sleep apnea was caused or aggravated by the service-connected PTSD, Type II diabetes mellitus, and/or CAD) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his obstructive sleep apnea to his service-connected disabilities have been presented.  The VA examiners considered the Veteran's lay assertions and the Internet articles submitted by him in forming their medical opinions, but ultimately found that the Veteran's current obstructive sleep apnea was not related to his service-connected disabilities.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for sleep apnea, claimed as secondary to the service-connected diabetes mellitus, type II, the service-connected PTSD, and the service-connected CAD, is not warranted.


ORDER

Entitlement to service connection for sleep apnea, claimed as secondary to the service-connected diabetes mellitus, type II, the service-connected PTSD, and the service-connected CAD, is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


